      Case 1:19-cv-02431-AJN-SDA Document 114 Filed 05/14/20 Page 1 of 1

                                                                                               5/14/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Elohim EPF USA, Inc.,

                        Plaintiff,
                                                                   19-cv-2431 (AJN)
                 –v–
                                                                        ORDER
  162 D & Y Corp., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       In light of the fact that not all Defendants have been served with the Amended

Complaint, see Dkt. No. 106, and Plaintiff’s motion to strike Defendants’ answer remains

pending, see Dkt. No. 102, the Court hereby adjourns the post-discovery conference scheduled

for May 15, 2020. The Court will resolve Plaintiff’s motion to strike in due course.

       SO ORDERED.


 Dated: May 14, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
